Citation Nr: 0106939	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-23 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of service-connected post-traumatic stress 
disorder, rated as 30 percent disabling from November 23, 
1998.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling 
from May 12, 1999.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from April 1969 to 
January 1971, and from February 1973 to February 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the St. Petersburg, Florida RO.


FINDING OF FACT

Post-traumatic stress disorder has consistently been 
manifested by irritability, mood swings and nightmares since 
November 23, 1998.


CONCLUSION OF LAW

Post-traumatic stress disorder is no more than 70 percent 
disabling from November 23, 1998.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for post-traumatic stress disorder was 
granted in an August 1999 rating decision.  A 30 percent 
evaluation was assigned from November 23, 1998, the date of 
claim.  The appellant perfected an appeal as to the assigned 
evaluation.  During the pendency of the appeal, the 
evaluation was increased to 70 percent from May 12, 1999, 
which was the date the RO ascertained that the condition had 
worsened.  The appellant did not respond to the RO's inquiry 
as to whether this satisfied his appeal.  On a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Consequently, the issues before the Board is whether the 
appellant is entitled to an evaluation greater than 30 
percent from November 23, 1998, and whether he is entitled to 
an evaluation greater than 70 percent from May 12, 1999.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  After a thorough review of 
the evidence, the Board concludes that the conditions 
addressed have not significantly changed within the two 
periods under consideration and that staged ratings are not 
appropriate in this case.  The evidence supports a finding 
that the disability did not undergo an increase in severity 
during the pendency of the appeal.

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  Service medical records for both 
periods of service were obtained and associated with the 
claims folder.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  
Records from the appellant's VA domiciliary admission, 
inpatient hospitalization and outpatient therapy were 
obtained.  The appellant was notified in January 1999 that 
records from St. Joseph's Hospital had been requested but 
that it was his responsibility to provide evidence of 
psychiatric treatment since service.  In light of the fact 
that it pertained to a reported suicide attempt in about 
1971, additional attempts to obtain this evidence are not 
necessary since service connection has been granted and the 
issue before the Board is the degree of disability associated 
with the service connected condition from the date of claim 
in 1998.  There is no indication from the appellant that 
there is any additional outstanding evidence which would be 
relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The criteria for rating post-traumatic stress disorder are as 
follows.  38 C.F.R. § 4.130; Diagnostic Code 9411 (2000).

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

No psychiatric disorder was identified or complained of at 
entry into the first period of service in April 1969 or at 
separation in January 1971.  An immature personality was 
diagnosed during the second period of service in December 
1973.  He was exhibiting hostility toward the military and 
threatening suicide.  An administrative discharge was 
recommended in February 1974.

The appellant has reported that he was employed for 20/27 
years after his separation from the second period of service.  
He reported extensive drug and alcohol use and routine 
fighting in and since service.  The appellant sought 
treatment at the VA Medical Center beginning in about 
September 1998.  He reported homicidal feelings towards his 
employer.  A psychological assessment was conducted in 
November 1998.  He reported routine anxiety and depression.  
He denied hallucinations, but he frequently fantasized 
homicidal acting-out against perceived enemies.  He denied 
florid paranoia but described routine mistrust.  He described 
patterns of hypersexuality.  He presented as confused and 
distracted.  He was seated at the edge of his chair.  He was 
cautious in responding and intent on controlling the 
conversation.  There was no marked hostility or aggression 
interpersonally.  He was not psychotic and not depressed.  
There was no cognitive judgment/reasoning defect.  He was 
oriented and alert.  The appellant left before completing 
testing.  The impression was of an impulse control disorder 
present since childhood.  It was likely manifested in chronic 
antisocial acting-out including drug abuse.

On examination in February 1999, he reported flashbacks, 
intrusive thoughts and nightmares.  He was abusing marijuana.  
He had been very hyperactive and energetic with short periods 
where he felt irritable, fatigued and unhappy all of the 
time.  On examination he was alert, cooperative, coherent, 
relevant and appropriate.  He was quite overproductive.  He 
was not depressed.  He denied suicidal or homicidal ideas.  
He exhibited no delusions or hallucinations.  His sensorium 
was clear.  He complained of some sleep difficulties and his 
judgment was fair with some insight.  Post-traumatic stress 
disorder was one of the indicated diagnoses.  March 1999 
records indicated he was still suspicious and still had 
flashbacks, intrusive thoughts and nightmares.  His mood 
swings were presently in fair control.  His depression was 
less.  He was not suicidal or homicidal.  His insight and 
judgment were fair.  It was impossible to determine what 
percentage of his symptomatology was due to post-traumatic 
stress disorder versus his bipolar disorder.

He was admitted to the domiciliary in March 1999 for 
substance abuse services and closer observation to establish 
a clearer picture of his psychiatric problems.  An April 1999 
note indicated he was still depressed and anxious.  Insomnia 
continued to be a problem, but he denied suicidal or 
homicidal ideas.  His present Global Assessment of 
Functioning score was 46-55.  In an April 1999 social worker 
interview, he presented with a slightly depressed affect.  
His appearance was noted as cared for and he had appropriate 
hygiene.  He showed little emotion.  He seemed to have 
difficulty in developing and maintaining relationships.  

On May 12, 1999 he was less anxious and pressured in speech.  
He was alert and oriented.  He was logical and relevant in 
his thoughts and conversation.  He was not depressed.  He had 
some impairment in insight regarding his addiction and 
preferred to focus his attention on his psychiatric problems.  
The quantity of his sleep was better but he still complained 
of restlessness and nightmares.  Bipolar disorder was 
indicated.  In May 1999 group therapy, he reported that he 
was confronted in a store for looking at another man's wife.  
He reported that he threatened the other man, and felt he 
could not live in society or control himself.

He was admitted in July 1999 for psychological observation.  
At the time of his admission his attitude was pleasant and 
cooperative.  His speech was clear and coherent.  His affect 
was appropriate and his mood was depressed.  He manifested no 
symptoms indicative of any psychotic thought process or 
mania.  His abstract thinking was within normal limits.  He 
was correctly oriented and his memory was intact.  His 
insight was superficial and his judgment appeared weak.  He 
denied suicidal or homicidal ideas.  He complained of 
nightmares and sleep disturbances.  He was discharged with a 
diagnosis of mixed substance dependence and bipolar affective 
disorder by history.  His Global Assessment of Functioning 
score was 35 at admission and 45 at discharge.  He was 
discharged back to the domiciliary program.

In a July 1999 outpatient note, his social worker indicated 
that his Global Assessment of Functioning score was 50 based 
on his serious persistent symptoms and his serious impairment 
in social and occupational functioning.  In September 1999 he 
continued with treatment for substance abuse, bipolar 
disorder and post-traumatic stress disorder.  He demonstrated 
an increase in his acute symptoms.  He was extremely restless 
and anxious and complained of episodes of anxiety where he 
had difficulty breathing and found his thoughts jumbled and 
disorganized.  He could not concentrate like this and got 
panicky.  He had not been taking his medications as 
prescribed.

He was discharged from domiciliary care in September 1999.  
At that time he was experiencing anxiety, mood liability, 
excessive worry and restlessness.  The acute symptoms of his 
bipolar disorder had stabilized and he continued on 
medication to reduce his nighttime symptoms of post-traumatic 
stress disorder.  He was moving back in with relatives.  In 
October 1999 he was logical and relevant in his thoughts and 
conversation.  He was somewhat anxious.  He did not appear 
either elevated or depressed in mood.  He denied suicidal 
ideation or plan.  He had relapsed to alcohol and drug use 
shortly after his discharge from the domiciliary.

In December 1999 he applied for admission to a VA inpatient 
non-combat post-traumatic stress disorder program.  He 
presented with a depressed affect.  He appeared angry and 
agitated at times.  He was living in public housing.  He was 
readmitted to the domiciliary program in January 2000 while 
awaiting his admission to the inpatient post-traumatic stress 
disorder program.  He was admitted in February 2000.  He 
reported symptoms of chronic anger and irritability inclusive 
of violent fantasies and fear, chronic depression, inability 
to maintain employment, confusion, recurrent nightmares and 
night sweats.  He reported daily suicidal ideation but no 
current plan or intent.  Upon admission he was well groomed, 
calm, and cooperative.  His speech was within the normal 
range.  His affect was worried.  His mood was reported as 
severe depression.  His thought processes were intact with no 
reports of auditory or visual hallucinations.  There was no 
delusional content or history.  He was oriented to person, 
place and time.  There was no impairment of self-perception.  
His cognitive functions were intact.  His judgement was 
moderate with poor insight.  During the course of his 
hospitalization he was able to adjust to community living 
without major difficulties.  He was able to reduce his self-
isolating behaviors.  He continued to have deficits in 
interaction with others when he was experiencing anxiety and 
irritability.  He reported no significant reduction in his 
feelings of anger but was able to identify alternative coping 
skills.  He was discharged to community residence housing.  
He was found unemployable given his post-traumatic stress 
disorder symptoms.  There was no evidence of formal thought 
disorder or loosening of associations.  He denied suicidal or 
homicidal ideation.  His judgment and insight were improved 
by discharge.  His previous 12-months' and current Global 
Assessment of Functioning scores were 50.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The RO assigned a 30 percent evaluation from the date of 
claim (November 23, 1998) and a 70 percent evaluation from 
May 12, 1999 which was determined to be the date the 
disability underwent an increase in severity during the 
pendency of this appeal.  However, the medical evidence does 
not support this finding.  The medical evidence demonstrated 
that beginning at the time he sought treatment in 1998, his 
psychiatric disability was manifested by mood swings, chronic 
drug and alcohol abuse, depression and anxiety.  Rather than 
demonstrating an increase in the severity of his 
symptomatology, the note made on May 12, 1999 (the date 
chosen by the RO for the commencement of a 70 percent 
evaluation) demonstrated an improvement.  On that date, he 
was less anxious, his sleep was somewhat better, his speech 
was improved, and his thoughts and conversation were relevant 
and logical.  Accordingly, the Board finds no basis for 
assigning an increased rating from May 12, 1999, but hold 
that a uniform assignment of a 70 percent rating from the 
date of claim is appropriate in this case.

The preponderance of the evidence is against an evaluation 
greater than 70 percent from the date of claim, November 23, 
1998.  Although there is competent evidence of occupational 
and social impairment due to his post-traumatic stress 
disorder symptomatology, he has not exhibited any of the 
symptomatology associated with a 100 percent evaluation.  
Symptoms such as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name have 
not been documented.  His post-traumatic stress disorder as 
well as his bipolar disorder has consistently been manifested 
by anxiety, irritability, and recurrent nightmares.  
Furthermore, multiple other examiners have attributed his 
occupational and social impairment to drug and alcohol abuse.  
As a preponderance of the evidence is against the claim in 
this respect, there is no doubt to be resolved.

The Board's conclusion is further supported by the Global 
Assessment of Functioning scores as reported in evidence.  
Between April 1999 and December 1999, his Global Assessment 
of Functioning scores ranged from 45-55, with one as low as 
35 in July 1999.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  The majority of his scores, including a score in 
December 1999 of 50 which looked back to the previous 12 
months fall in the range of what is characterized as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A 70 percent evaluation 
compensates deficiencies in most areas of occupational and 
social impairment.

Review of the record reveals that the RO expressly considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).
ORDER

A 70 percent evaluation for post-traumatic stress disorder is 
granted from November 23, 1998, subject to the controlling 
regulations applicable to the payment of monetary awards.  An 
increased rating for post-traumatic stress disorder above 70 
percent from the date of claim, November 23, 1998, is denied.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

